DETAILED ACTION
Examiner’s Note
The present application is being examined under the pre-AIA  first to invent provisions. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This Office Action is in response to amendment filed 05/04/2021, where applicant amended claims 1, 2, and 4; canceled claim 5; and claims 1-4 are currently pending.


Response to Arguments
Applicant’s arguments, see pg. 4, filed on 05/04/2021, with respect to previous rejection of claim 1 under 35 U.S.C. § 102(b) have been fully considered.  Applicant argued that Kulas does not teach “managing article history/article relevant information on the article generated for each user”.  However, examiner respectfully disagreed.  The claim is recited at a very high level without any detail to distinguish from the Kulas reference.  Kulas teaches such limitation in at least providing a blog entry section 244 that presents the plurality of blog entries, e.g., 246-250, in a list (e.g. managed) for at 
Applicant further argued, see pg. 5, that Kulas does not teach “reproduction time information of a scene.”  However, examiner respectfully disagreed.  Kulas explicitly discloses create video tag information to present additional information that is synchronized with playback of a video so that the tag information appears at the specified times and places in the video and to identify items in a scene (¶ [0019], [0037]).
Applicant further argued, see pg. 5-6, that Kulas does not teach the newly added limitation of “where the URL information is used to partially reproduce a corresponding video content in which the user comment is input the video content”.  Examiner generally agreed that Kulas, although teaches creating a blog entry comprises inserting a URL; however, Kulas does not explicitly discloses that the URL is used to partially reproduce a corresponding video content as currently amended.  As such, claim 1 is currently rejected under new grounds in view of the amendment.

Applicant’s arguments, see pg. 6, that all claims rejected under 35 U.S.C. § 102 be reconsidered and withdrawn and be passed to allowance, have been fully considered.  However, claim 1 is now rejected under new grounds in view of the amendment as discussed above, and thus the dependent claims are likewise rejected at least in view of the dependency from their respective independent claim.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kulas, (US 20090092374 A1) (hereinafter Kulas) in view of Pack, (“How to link to a specific time in a YouTube video”) (hereinafter Pack).

Referring claim 1, Kulas teaches a method of providing a content service by a server (tag server 430; ¶ [0029], fig. 12), the method comprising: 
receiving information including a user comment posting request information and reproduction time information of a scene (“A preferred embodiment of the invention allows additional information to be presented in synchronization with playback of a video.  Tag information includes visual information such as text, images, symbols, etc., and other types of information such as animation or behavior, audio, links to network locations or objects, etc., that is not included in an original video to which the tags are applied.  The tag information can be synchronized to appear at specified times and places in the video…when the video is presented to a user…one type of tag can identify items in a video scene”; ¶ [0019]; “A tag authoring system can be used so that the first user can add, delete or otherwise modify tag information in the original tag dataset”; ¶ [0037]); 
generating an article corresponding to the received information (“FIG. 8 illustrates a third video-tag authoring interface 230”; ¶ [0124], fig. 8.  Examiner recognizes the article as the blog entry); and
managing article history/article relevant information on the article generated for each user (“The blog interface 230 further includes a blog-entry section 244, which includes various example blog entries 246-250”; ¶ [0125], fig. 8);
wherein the article includes the user comment (“The tag-content panel 266 includes various authoring fields including…a text field 270 for entering tag text”; ¶ [0127], fig. 8; “the blog entries 246-250 are shown including user photos and blog text entries”; ¶ [0132], fig. 8.  Examiner notes the text entered in the text field for the blog is also presented in the blog entry, e.g., the second blog entry 248, as shown in figure 8), the reproduction time information (“A corresponding tag button 288 enables a reader of the second blog entry 248 to cause the scene 232 to jump to the video location where the tag 236 can be viewed”; ¶ [0132], fig. 8) and URL information related with the reproduction time information (“The tag 236 further includes a text field 238 with 
Kulas teaches receiving video tagging information from user comprising text, and temporal/spatial location information where the video tag would appear in the video, and creating a blog entry comprising the text and a hyperlink, in which is associated with the blog entry text.  However, Kulas does not explicitly teach the URL information is used to partially reproduce a corresponding video content...
Pack teaches the URL information is used to partially reproduce a corresponding video content... (“So here’s how to create a link to a YouTube film which, rather than start playing at the start of the film, will start playing at a specific moment part way through the YouTube film: https://www.youtube.com/watch?v=o4L0pWUNp08#t=0m39s As you can see, it’s really very simple – the YouTube web address and then two variables, to select which film you want and at what specific time in the film you want it to start: o4L0pWUNp08 – which is the unique reference code for the video. If you are watching a film on its own page on YouTube, you’ll find this in the URL (address bar). If you are, say, viewing the film on a channel page, click on the ‘View comments, related videos and more’ link underneath the video and this will bring up the clip’s own YouTube page.  0m39s – which is the starting time; in this case it means start playing 0 minutes and 39 seconds in to the film”; 1:13-27).
Kulas and Pack are analogous art to the claimed invention as they are concerning with interface for providing URL to a content (i.e. same field of endeavor).


Referring claim 2, Kulas further teaches the method of claim 1, wherein the article further includes interactive services related with advertisement or a commerce site (“The second blog entry 248 is shown corresponding the tag 236.  A corresponding tag button 288 enables a reader of the second blog entry 248 to cause the scene 232 to jump to the video location where the tag 236 can be viewed”; ¶ [0132], fig. 8; “The tag server 16 then automatically inserts a link 290 into the tag 236 before the tag is published.  The link 290 may direct users to an advertiser's website where users can purchase cars”; ¶ [0139], fig. 8).

Referring claim 3, Kulas further teaches the method of claim 1, wherein the posting request information includes log-in related information (“The tag 236 further includes…a header field 242 indicating the author of the tag 236”; ¶ [0124], fig. 8; “The tag-content panel 266 includes various authoring fields including a header field user photos and blog text entries”; ¶ [0132], fig. 8).

Referring claim 4, Kulas further teaches the method of claim 1, wherein the article history/article relevant information includes at least one of user identification and article information (“the blog entries 246-250 are shown including user photos and blog text entries”; ¶ [0132], fig. 8).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US 20080163283 (Tan) – discloses video players that allows user accessing a tagging application for associating tags or comments with video content.
US 20080046925 (Lee) – discloses methods of allowing user to create temporal and spatial markings within a video content that can be indexed and searched.
US 20110087647 (Signorini) – discloses systems and methods for searching and sharing web content, where a user can post a microblog entry to include a URL that points to a video.


THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-SHUNE CHUNG whose telephone number is (571)270-5817.  The examiner can normally be reached on M-F (9-5) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571) 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONG-SHUNE CHUNG/
Examiner, Art Unit 2142